Exhibit 10.2

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW, OR SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION CAN BE MADE IN COMPLIANCE WITH
RULE 144 OF THE ACT, OR IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

WARRANT TO PURCHASE STOCK

 

“Company”    KALOBIOS PHARMACEUTICALS, INC., a Delaware corporation
“Number of Shares”    49,548 “Class of Stock”    Common Stock “Warrant Price”   
$12.11 per Share (subject to adjustment as hereinafter provided) “Issue Date”   
June 19, 2013 “Expiration Date”    June 19, 2023 “Credit Facility”    This
Warrant is issued in connection with the Amendment No One to Loan and Security
Agreement by and among MIDCAP FINANCIAL SBIC, LP, as administrative agent, the
Lenders listed on Schedule 1 thereto and otherwise party thereto from time to
time and the Company, dated as of June 19, 2013, which amends that certain Loan
and Security Agreement dated September 5, 2012 (the Loan and Security Agreement,
as amended from time to time is hereinafter called the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, including
without limitation the mutual promises contained in the Loan Agreement, MIDCAP
FINANCIAL SBIC, LP, a Delaware limited partnership (together with any successor
or permitted assignee or transferee of this Warrant or any holder of the Shares
issuable or issued upon exercise of this Warrant, “Holder”) is entitled to
purchase up to the Number of Shares of fully paid and nonassessable capital
stock of the Company of the Class of Stock and at the Warrant Price, as adjusted
pursuant to the terms of this Warrant, subject to the provisions and upon the
terms and conditions set forth in this Warrant. As used herein, “Share” or
“Shares” (a) shall refer to either (i) the shares of stock issuable upon the
exercise or conversion of this Warrant and any shares of capital stock into
which such shares may be converted or exchanged, or (ii) the authorized or
issued and outstanding shares of capital stock of the Company which are of the
same class and series as the shares of stock issuable upon the exercise or
conversion of this Warrant, in either case as the specific provisions of this
Warrant or the context may require.

This Warrant shall be exercisable for the Initial Shares. The “Initial Shares”
means the Number of Shares of the Class of Stock of the Company’s capital stock
each set forth above and as adjusted pursuant to the terms of this Warrant.

ARTICLE 1. EXERCISE.

1.1 Method of Exercise. Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering a duly completed and executed
Notice of Exercise in substantially the form attached as Appendix 1 to the
principal office of the Company



--------------------------------------------------------------------------------

(which notice may be delivered by facsimile or pdf). Unless Holder is exercising
the conversion right set forth in Section 1.2, Holder shall also deliver to the
Company a check, wire transfer (to an account designated by the Company), or
other form of payment acceptable to the Company for the aggregate Warrant Price
for the Shares being purchased.

1.2 Conversion Right. In lieu of exercising this Warrant as specified in Article
1.1, Holder may at any time and from time to time after the Issue Date convert
this Warrant, in whole or in part, into a number of Shares determined by
dividing (a) the aggregate fair market value of the number of Shares or the
securities otherwise issuable upon exercise of this Warrant with respect to
which Holder elects to convert this Warrant minus the aggregate Warrant Price of
such Shares by (b) the fair market value of one Share. The “fair market value”
of one Share shall be determined pursuant to Section 1.3.

1.3 Fair Market Value. (a) If the Company’s common stock is then listed or
quoted on a Trading Market, the fair market value of each Share shall be the
average of the daily volume weighted average trading price of a Share for the
fifteen (15) Trading Days immediately prior to the date on which Holder delivers
its Notice of Exercise to the Company (the “15-Day Trailing Average Price”) on
the principal Trading Market on which the Shares are then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time)), (b) if the National Association of
Securities Dealers, Inc. OTC Bulletin Board (the “OTC Bulletin Board”) is not a
Trading Market, the fair market value of each Share shall be the 15-Day Trailing
Average Price on the OTC Bulletin Board, (c) if the Shares are not then listed
or quoted for trading on the OTC Bulletin Board and if prices for the Shares are
then reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the fair market value of each Share shall be the most recent bid price per share
of Shares so reported. “Trading Market” means any of the following markets or
exchanges on which the Shares are or have most recently been listed or quoted
for trading on the date in question: the NYSE AMEX, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange or the OTC Bulletin Board (or any successors to any of the foregoing).
In the event of an exercise in connection with an Acquisition, the fair market
value of a Share shall be the value to be received per Share by all holders of
such Shares in such transaction. If the Company’s common stock is not traded in
a public market and other than in the event of an exercise in connection with an
Acquisition, the Board of Directors of the Company shall determine the fair
market value in its reasonable good faith judgment.

1.4 Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this Warrant pursuant to Article 1.1 or 1.2, respectively, and, if
applicable, the Company receives payment of the aggregate Warrant Price, the
Company shall promptly deliver to Holder certificates for the Shares acquired
and, if this Warrant has not been fully exercised or converted and has not
expired, a new Warrant representing the Shares not so acquired. This Warrant
shall be deemed to have been exercised and such certificates deemed issued, and
Holder shall become the holder of record of the Shares for all purposes, as of
the date of Holder’s delivery of the exercise notice pursuant to Article 1.1 and
payment of the Warrant Price, if applicable. If an exercise or conversion is to
be made in connection with an Acquisition, such exercise may at the election of
Holder be conditioned upon the consummation of such transaction, in which case
such exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.

1.5 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of

 

2



--------------------------------------------------------------------------------

loss, theft or destruction, on delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of mutilation on
surrender and cancellation of this Warrant, the Company shall execute and
deliver, in lieu of this Warrant, a new warrant of like tenor and amount.

1.6 Treatment of Warrant Upon Acquisition of Company.

1.6.1 “Acquisition”. For the purpose of this Warrant, “Acquisition” means
(a) any sale, assignment, transfer, license, or other disposition of all or
substantially all of the assets of the Company, or (b) any reorganization,
consolidation, share exchange or merger of the Company with or into another
person or entity, or sale of outstanding securities of the Company by the
holders thereof, in each case where any “person” (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than a trustee or
other fiduciary holding securities under an employee benefit plan of Company, is
or becomes a beneficial owner (within the meaning Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of the Company,
representing fifty percent (50%) or more of the combined voting power of
Company’s then outstanding securities.

1.6.2 Treatment of Warrant Upon Acquisition.

A) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that (i) is not described in Section 1.6.1(a), (ii) in which the
sole consideration is cash, and (iii) in connection with or as a result of which
all holders of the Shares will receive or have the right to receive solely cash
in respect of all of their Shares, then either (a) Holder shall exercise its
conversion or purchase right under this Warrant and such exercise will be deemed
effective immediately prior to the consummation of such Acquisition, or (b) if
Holder does not elect to exercise the Warrant, this Warrant will expire upon the
consummation of such Acquisition, subject to Section 5.9. The Company shall
provide Holder with written notice of its request relating to the foregoing
(together with such reasonable information as Holder may reasonably request in
connection with such contemplated Acquisition giving rise to such notice), which
notice is to be delivered to Holder not less than twenty (20) days prior to the
closing of the proposed Acquisition.

B) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is described in Section 1.6.1(a) and is an “arms’-length”
transaction with a third party that is not an Affiliate (as defined below) of
the Company (a “True Asset Sale”), Holder may (a) exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such True Asset Sale, (b) if Holder
does not elect to exercise the Warrant, permit this Warrant to continue (unless
exercised in the interim) until the earlier of the Expiration Date or the
dissolution and/or liquidation of the Company following the closing of any such
True Asset Sale, subject to Section 5.9, or (c) if Holder does not elect to
exercise the Warrant, elect to have the terms of Section 1.6.2(D) below apply.
The Company shall provide Holder with written notice of its request relating to
the foregoing (together with such reasonable information as Holder may request
in connection with such contemplated Acquisition giving rise to such notice),
which notice is to be delivered to Holder not less than twenty (20) days prior
to the closing of the proposed True Asset Sale.

C) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition (i) in which the consideration is a combination of cash and
equity securities of the acquirer listed for trading on a U.S. national
securities exchange and

 

3



--------------------------------------------------------------------------------

which may be freely resold pursuant to a resale registration statement or under
Rule 144 of the Act without any restriction or limitation (including without
limitation volume and manner of sale restrictions), (ii) in connection with or
as a result of which all holders of the shares are or have the right to receive
solely cash and/or such securities in the same proportions in respect of all of
their Shares, and (iii) on the record date for which the fair market value of
one Share (or other securities issuable upon exercise of this Warrant) is
greater than the Warrant Price, Holder may (a) exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Acquisition, or (b) if Holder does
not elect to exercise the Warrant, this Warrant will expire upon the
consummation of such Acquisition, subject to Section 5.9.

D) Upon the closing of any Acquisition other than those particularly described
in subsections (A), (B) and (C) above (or in the case of an Acquisition
described in Section 1.6.2(B) above if Holder elects to have the terms of this
Section 1.6.2(D) apply), the successor, surviving or acquiring entity, if
applicable, shall assume in writing the obligations of this Warrant, including
agreements to deliver to Holder in exchange for this Warrant a written
instrument issued by the successor, surviving or acquiring entity pursuant to
which this Warrant shall thereafter be exercisable for the kind, amount and
value of securities, cash, and property as would have been payable for the
Shares issuable upon exercise of the unexercised portion of this Warrant had
such Shares been outstanding on the record date for the Acquisition and
subsequent closing. The Warrant Price and/or number of Shares shall be adjusted
accordingly.

As used herein “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten percent (10%) or more of the voting securities of the
Company, any person or entity that controls, is controlled by or is under common
control with any such person or entity, and each of such person’s or entity’s
officers, directors, members, managers, joint venturers or partners, as
applicable (whether as a result of the ownership of voting securities, by
contract or otherwise).

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

2.1 Share Dividends, Subdivisions and Combinations. If the Company declares or
pays a dividend on the Shares payable in common stock or other securities, then
upon exercise of this Warrant, for each Share acquired, Holder shall receive,
without cost to Holder, the total number and kind of securities to which Holder
would have been entitled had Holder owned the Shares of record as of the date
the dividend occurred. If the Company subdivides the Shares by reclassification
or otherwise into a greater number of shares or takes any other action which
increases the number of shares of any class or series of capital stock into
which the Shares are convertible, the number of Shares purchasable hereunder
shall be proportionately increased and the Warrant Price shall be
proportionately decreased. If the outstanding Shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Price shall be proportionately increased and the number of Shares
shall be proportionately decreased.

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any
reclassification, exchange, substitution, reorganization, merger, consolidation
or other event that results in a change of the number and/or class of the
underlying securities as to which purchase rights under this Warrant exist,
Holder shall be entitled to receive, upon exercise or conversion of this
Warrant, the number, amount and kind of securities, money and property that
Holder would have ultimately received upon the completion of such
reclassification, exchange,

 

4



--------------------------------------------------------------------------------

substitution, reorganization, merger, consolidation or other event if this
Warrant had been exercised immediately before such reclassification, exchange,
substitution, reorganization, merger, consolidation or other event. The Company
or its successor shall promptly issue to Holder an amendment to this Warrant
setting forth the number and kind of such new securities or other property
issuable upon exercise or conversion of this Warrant as a result of such
reclassification, exchange, substitution, reorganization, merger, consolidation
or other event that results in a change of the number and/or class of securities
issuable upon exercise or conversion of this Warrant. The amendment to this
Warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Article 2 including,
without limitation, adjustments to the Warrant Price and to the number of
securities or property issuable upon exercise of the new Warrant. The provisions
of this Article 2.2 shall similarly apply to successive reclassifications,
exchanges, substitutions, reorganizations, mergers, consolidations or other
events.

2.3 Reserved.

2.4 Reserved.

2.5 No Impairment. Without the prior written consent of Holder, the Company
shall not, by amendment of the Company’s Certificate of Incorporation, any
shareholders agreement or its by-laws, or through any reorganization,
recapitalization, share exchange, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, and shall at all times in good faith assist in carrying out of all such
terms and in taking all such action as may be necessary or appropriate to
protect Holder’s rights against such avoidance or impairment.

2.6 Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of this Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder the amount computed by multiplying
the fractional interest by the fair market value of a full Share.

2.7 Certificate as to Adjustments. Upon each adjustment of the Warrant Price or
the kind or number of securities issuable under this Warrant pursuant to this
Article 2, the Company shall promptly notify Holder in writing, and, at the
Company’s expense, promptly compute such adjustment, and furnish Holder with a
certificate of its Chief Executive Officer, Corporate Secretary or a senior
financial officer setting forth such adjustment and the facts upon which such
adjustment is based. The Company shall, upon written request, furnish Holder a
certificate setting forth the Warrant Price and the number and kind of
securities issuable under this Warrant in effect upon the date thereof and the
series of adjustments leading to such Warrant Price and such number and kind of
securities.

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1 Representations and Warranties. The Company represents and warrants and
covenants to Holder as follows:

(a) The Company has all requisite legal and corporate power and authority, and
has taken all corporate action on the part of itself, its officers, directors
and stockholders necessary, to execute, issue and deliver this Warrant, to issue
the Shares issuable

 

5



--------------------------------------------------------------------------------

upon exercise or conversion of this Warrant, and to carry out and perform its
obligations under this Warrant, and this Warrant constitutes the legally binding
and valid obligation of the Company enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or similar laws relating to or affecting the enforcement of
creditors’ rights, or to principles of equity.

(b) This Warrant has been validly issued and is free of restrictions on transfer
other than restrictions on transfer set forth herein and under applicable state
and federal securities laws. All Shares which may be issued upon the exercise of
the purchase or conversion right represented by this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances (including preemptive or other similar
rights) except for restrictions on transfer provided for herein or under
applicable federal and state securities laws.

(c) The execution, delivery, and performance of this Warrant will not result in
an violation of, be in conflict with, or constitute a default under, with or
without the passage of time or giving of notice, any provision of the Company’s
Certificate of Incorporation or the Company’s by-laws, any provision of any
judgment, decree, or order to which the Company is a party, by which it is
bound, or to which any of its material assets are subject, any contract,
obligation, or commitment to which the Company is a party or by which it is
bound, or any statute, rule, or governmental regulation applicable to the
Company, or the creation of any lien, charge, or encumbrance upon any assets of
the Company.

3.2 Notice of Certain Events; Information. If the Company proposes at any time
(a) to declare any dividend or distribution upon any of its stock, whether in
cash, property, stock, or other securities and whether or not a regular cash
dividend; (b) to effect any reclassification or recapitalization of any of its
stock; (c) to merge or consolidate with or into any other corporation, or sell,
lease, license, or convey all or substantially all of its assets, (d) to approve
or participate in any Acquisition, (e) to liquidate, dissolve or wind up, or
(f) to take any action or to effect any transaction which requires the Company
to provide notice to other holders of the Shares, then, in connection with each
such event, the Company shall give Holder: (1) at least twenty (20) days prior
written notice of the date on which a record will be taken for such dividend or
distribution (and specifying the date on which the holders of stock will be
entitled thereto) or for determining rights to vote, if any, in respect of the
matters referred to in (a) above; and (2) in the case of the matters referred to
in (b), (c), (d), (e) or (f) above, at least twenty (20) days prior written
notice of the date when the same will take place (and, if applicable, specifying
the date on which the holders of stock will be entitled to exchange their common
stock for securities or other property deliverable upon the occurrence of such
event).

3.3 Reports. With a view to making available to Holder the benefits of
Securities and Exchange Commission (“SEC”) Rule 144 and any other rule or
regulation of the SEC that may at any time permit Holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-3, the Company shall, so long as it is subject to the reporting
requirements of the Act (and the rules and regulations promulgated thereunder)
and the Exchange Act, (A) use commercially reasonable efforts to make and keep
available adequate current public information, as those terms are understood and
defined in SEC Rule 144, at all times; (B) use commercially reasonable efforts
to file with the SEC in a timely manner all reports and other documents required
of the Company under the Act and the Exchange Act; and (C) furnish to Holder in
connection with a proposed sale of the Shares pursuant to Rule 144, upon request
(1) a written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144, and (2) such other information as may be
reasonably requested in availing Holder of any rule or regulation of the SEC
that permits the sale of any securities without registration or pursuant to Form
S-3.

 

6



--------------------------------------------------------------------------------

3.4 No Shareholder Rights. Except as provided in this Warrant, Holder will not
have any rights as a shareholder of the Company until the exercise or conversion
of this Warrant.

3.5 Certain Information. The Company agrees to provide Holder at any time and
from time to time with such information as Holder may reasonably request for
purposes of Holder’s compliance with regulatory, accounting and reporting
requirements applicable to Holder. Holder acknowledges that it is a violation of
law to trade in securities of the Company while in possession of material
non-public information received from the Company and agrees that it shall hold
and treat all such information in confidence in accordance with the provisions
of Section 12.9 of the Loan Agreement, which provisions are hereby incorporated
herein by reference and agreed to apply to such information.

ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER. Holder represents and
warrants to the Company as follows:

4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder will be acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act and Holder has no present
intention of selling or engaging in any public distribution of the same except
pursuant to a registration or exemption. Holder also represents that Holder has
not been formed for the specific purpose of acquiring this Warrant or the
Shares.

4.2 Disclosure of Information. Holder has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

4.3 Investment Experience. Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of Holder’s investment in
this Warrant and its underlying securities and has such knowledge and experience
in financial or business matters that Holder is capable of evaluating the merits
and risks of its investment in this Warrant and its underlying securities and/or
has a preexisting personal or business relationship with the Company and certain
of its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

4.4 Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

4.5 The Act. Holder understands that this Warrant and the Shares issuable upon
exercise or conversion hereof have not been registered under the Act in reliance
upon a

 

7



--------------------------------------------------------------------------------

specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of Holder’s investment intent as expressed herein. Holder
understands that this Warrant and the Shares issued upon any exercise or
conversion hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available.

4.6 Reserved.

ARTICLE 5. MISCELLANEOUS.

5.1 Term. This Warrant is exercisable in whole or in part at any time and from
time to time on or before the Expiration Date. The conditions under which the
Warrant shall automatically convert on the Expiration Date are set forth in
Section 5.9 below.

5.2 Legends.

(a) This Warrant and the Shares (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW, OR UNLESS SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION CAN BE MADE IN COMPLIANCE WITH
RULE 144 OF THE ACT, OR UNLESS, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

(b) Notwithstanding the foregoing, neither this Warrant nor any certificate or
instrument evidencing this Warrant or the Shares shall bear, and the Company
hereby agrees to remove, within ten (10) days of any written request (together
with such evidence or documentation described in the following provisions) by
Holder, pursuant to the following provisions of this Section 5.2(b), or not to
affix, as applicable, any restrictive or other legend, notice or provision
restricting the sale or transfer of this Warrant or the Shares, in each case
provided that the Holder has provided reasonable evidence to the Company
(including any customary broker’s or transferring stockholder’s letters but
expressly excluding an opinion of counsel other than with respect to clause
(D) below) that: (A) a transfer of this Warrant or the Shares, as applicable,
has been made pursuant to SEC Rule 144 (assuming the transferor is not an
“affiliate” (as defined in SEC Rule 144) of the Company); (B) the Warrant or the
Shares, as applicable, are then eligible for transfer pursuant to SEC Rule
144(b)(i); (C) a transfer of this Warrant or the Shares has been made for no
consideration to an affiliate of Holder or has otherwise been made to any
affiliate of Holder who is an “accredited investor” as defined in Regulation D
promulgated under the Act, and that is otherwise in compliance with all
applicable securities laws; or (D) in connection with any other sale or
transfer, provided that upon the

 

8



--------------------------------------------------------------------------------

request of the Company, such Holder provides the Company with an opinion of
counsel to such Holder, in a reasonably acceptable form to the Company, to the
effect that either such sale or transfer may be made without registration under
the applicable requirements of the Act or that such a legend, notice or
provision is not required by, and is not required in order to establish
compliance with any provisions of, the Act. For all purposes of Section 1.4, the
Company shall not be deemed to have delivered to Holder Shares unless and until
the Company shall have fully complied with all of the terms and conditions of
this Section 5.2(b) (if removal has been requested by the Holder in compliance
with this Section 5.2(b)).

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and, subject to
Section 5.2(b), legal opinions reasonably satisfactory to the Company, as
reasonably requested by the Company). The Company shall not require Holder to
provide an opinion of counsel if the transfer is to an Affiliate of Holder.

5.4 Transfer Procedure. Subject to the provisions of Article 5.3 and upon and
effective immediately as of providing Company with written notice substantially
in the form attached as Appendix 2, Holder and any permitted transferee may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the Shares issuable directly or indirectly, upon conversion of
the Shares, if any) to any transferee, provided, however, in connection with any
such transfer, Holder or such transferee will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder or such transferee promptly
thereafter surrenders this Warrant to the Company for reissuance to the
transferee(s) (and Holder if applicable).

5.5 Notices. All notices, requests, documents and other communications
(collectively, “Notices”) from the Company to Holder, or vice versa, shall be in
writing and deemed validly delivered effective as of the earliest to occur of
(a) when actually received, or (b) the third business day after mailing by
first-class registered or certified mail, postage prepaid, or the first business
day after deposit with a reputable overnight courier with all charges paid, in
each case other than actual receipt at such mailing, facsimile or electronic
mail address as may have been furnished to the Company or Holder, as the case
may be. As used in this Warrant, “business days” shall refer to all days other
than any Saturday, Sunday or day on which the Company’s primary depository bank
is closed. All notices to the Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:

MidCap Financial SBIC, LP

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: Portfolio Management- Life Sciences

Telephone No: (301) 841-6438

E-Mail: lviera@midcapfinancial.com

 

9



--------------------------------------------------------------------------------

Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:

KaloBios Pharmaceuticals, Inc.

260 East Grand Avenue

South San Francisco, California 94080

Attention: Chief Financial Officer

Telephone No: (650) 243-3100

E-Mail: jcooper@kalobios.com

With a copy to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

1200 Seaport Blvd

Redwood City, CA 94063

Attention: Bennett L. Yee

Telephone No: (650) 463-5244

E-Mail: byee@gunder.com

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

5.7 Reserved.

5.8 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees and disbursements.

5.9 Automatic Conversion upon Expiration. Unless Holder notifies the Company in
writing to the contrary prior to such automatic conversion, in the event that,
upon the earliest to occur of the Expiration Date or any expiration, involuntary
termination or cancellation of this Warrant, the fair market value of one Share
as determined in accordance with Section 1.3 above is greater than the Warrant
Price in effect on such date, then this Warrant shall automatically be deemed as
of immediately before such date to have been converted pursuant to Section 1.2
above as to all Shares for which it shall not previously have been exercised or
converted, and the Company shall promptly deliver a certificate representing the
Shares issued upon such conversion to the Holder.

5.10 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

5.11 Governing Law. This Warrant shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law).

5.12 Headings. The various headings in this Warrant are inserted for convenience
only and shall not affect the meaning or interpretation of this Warrant or any
provisions hereof.

5.13 Severability. In the event any one or more of the provisions of this
Warrant shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Warrant shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision.

 

10



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Warrant to Purchase Stock by
their duly authorized representatives as of June 19, 2013.

COMPANY

KALOBIOS PHARMACEUTICALS, INC.

 

By:  

  /s/ David Pritchard

Name:   David Pritchard Title:   CEO

HOLDER

MIDCAP FINANCIAL SBIC, LP

 

By:  

  /s/ Luis Viera

Name:   Luis Viera Title:   Managing Director

 

WARRANT SIGNATURE PAGE



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1. Holder elects to purchase                      shares of the Common Stock of
KALOBIOS PHARMACEUTICALS, INC. pursuant to the terms of the attached Warrant,
and tenders payment of the purchase price of the shares in full.

[or]

1. Holder elects to convert the attached Warrant into Shares/cash [strike one]
in the manner specified in the Warrant. This conversion is exercised for
                     of the Shares covered by the Warrant.

[Strike paragraph that does not apply.]

2. Please issue a certificate or certificates representing the shares in the
name specified below:

 

 

 

            Holders Name    

 

   

 

            (Address)  

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as the date hereof.

 

 

HOLDER:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

(Date):

 

 



--------------------------------------------------------------------------------

APPENDIX 2

ASSIGNMENT

For value received, [                    ] hereby sells, assigns and transfers
unto

Name:

Address:

Tax ID:

that certain Warrant to Purchase Stock issued by KALOBIOS PHARMACEUTICALS, INC.
(the “Company”), on June     , 2013 (the “Warrant”) together with all rights,
title and interest therein.

 

[                                                    ] By:  

 

Name:  

 

Title:  

 

 

Date:     

 

  

By its execution below, and for the benefit of the Company,                     
makes each of the representations and warranties set forth in Article 4 of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.

 

  [NAME OF TRANSFEREE]   By:  

 

  Name:  

 

  Title:  

 